Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 13, 2018

                                            No. 04-18-00654-CV

                                       IN RE Christopher HAINES

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

       On September 13, 2018, relator filed a petition for writ of mandamus and a motion for
immediate temporary relief pending final resolution of the petition for writ of mandamus. This
court believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than October 1, 2018. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for temporary relief is GRANTED. All proceedings in the underlying
case are STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on September 13, 2018.


                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court


           1
           This proceeding arises out of Cause No. 2017CI18574, styled Virginia Castillo v. Christopher Haines and
Daniel Haines, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel,
Jr. presiding.